Citation Nr: 1514921	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-01 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES


1.  Whether new and material evidence to reopen a claim for service connection for hypertension (claimed as high blood pressure) has been received.  

2.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and secondary to service-connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2012 rating decision in which the RO, inter alia, reopened  a previously denied claim for service connection for hypertension, but denied the claim on the merits.  In February 2012, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in October 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2013.  

In his January 2013 substantive appeal, the Veteran requested a hearing before a Veteran's Law Judge at the RO.  A December 2014 letter informed him that his hearing was scheduled for January 2015.  However, in January 2015, the Veteran cancelled his hearing and has not requested a rescheduling of the hearing.  

As regards characterization of the appeal, regardless of the RO's actions, the Board t has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, given the Board's favorable disposition of the request to reopen-the Board has characterized the appeal as now encompassing both matters set forth on the title page. 



This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) claims processing system.  

The Board's decision to reopen the claim for service connection for hypertension s set forth below.  The claim for service connection for hypertension, on the merits, is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  In a December 2008 decision, the RO denied the Veteran's claim for service connection for hypertension.  Although notified of the denial in a December 2008 letter, the Veteran did not initiate an appeal of the denial, and no pertinent exception to finality applies.  

3.  New evidence associated with the claims file since the December 2008 denial relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension and raises a reasonable possibility of substantiating the claim.

As evidence associated with the claims file since the December 2008 denial is new and material, the criteria for reopening the claim for service connection for hypertension are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  



CONCLUSIONS OF LAW

1.  The RO's December 2008 denial of the claim for service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

2.  As additional evidence received since the RO's December 2008 denial is new and material, the criteria for reopening the claim for service connection for hypertension are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

Given the favorable disposition of the Veteran's request to reopen the claim for service connection for hypertension, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.  

Under the legal authority in effect at the time of prior denial and currently, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110 (West 2002 and 2014); 38 C.F.R. § 3.303 (2008-2014).  

Certain chronic diseases, such as cardiovascular disease, to include hypertension, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (10 percent and one year, respectively, for cardiovascular disease, to include hypertension), even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2014); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran initially filed a claim for service connection for hypertension in November 2007.  In a December 2008 rating decision, the RO denied the claim. The evidence then of record included service treatment and personnel records, to include the Veteran's DD 214 and a memorandum referencing his combat service; VA treatment records and  private treatment records documenting post service treatment for hypertension), and a VA examination report (reflecting an opinion in which the examiner ruled out a relationship between hypertension and diabetes mellitus, on the basis that diagnosis of the former disability preceded the latter).  In denying the claim, the RO found that no nexus, or relationship, between the Veteran's current hypertension and an in-service injury or disease was shown.  The RO also noted that hypertension was not shown within the first post-service year, and the negative opinion addressing secondary service connection.

Although notified of the December 2008 denial in a letter dated that same month, the Veteran did not initiate an appeal.  See 38 C.F.R. § 20.200.  Moreover, no pertinent exception to finality applies.

While additional evidence was received within the one-year period after notice of the denial, such evidence was not relevant to the hypertension claim.  See 38 C.F.R. § 3.156(b). The Board further notes that since the December 2008 denial, a copy of a DD 215, which added the Veteran's Combat Infantryman Badge to his DD214, was added to the evidence of record.  This evidence is new, in that it was not previously of record; however, it only further confirms the Veteran's combat service, which the RO acknowledged in the December 2008 rating decision.  As, under these circumstances, the DD215 does not actually constitute a relevant, additional official service record, readjudication of the claim after receipt of such document was not required.  See 38 C.F.R. § 3.156(c).  

Therefore, the RO's December 2008 denial of the claim is final as to the evidence then of record and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In February 2011, the Veteran filed  a claim indicating his desire to reopen his previously denied claim for service connection for hypertension.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the RO's December 2008 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-013 (1992).  

Pertinent evidence added to the claims file since the December 2008 rating decision includes VA treatment records, private treatment records, and various statements from the Veteran and his representative, on his behalf.  

The evidence reflects the Veteran's contentions that he currently has hypertension as a result of his military service.  VA treatment records added to the claims file since the prior denial document a long history of hypertension.  Additionally, the Veteran asserted in his January 2013 substantive appeal that his hypertension is a result of his exposure to Agent Orange while serving in Vietnam, an alternate theory of entitlement not previously advanced of considered. 

The Board finds that the above-described evidence, when considered in light of the evidence previously of record-to include service records documenting the Veteran's service in Vietnam during the Vietnam era (for which there is a presumption of exposure to herbicides, to include Agent Orange)-provides a basis for reopening the previously-denied claim.  This evidence is new in that it was not before the Board at the time that prior December 2008 denial, and is not duplicative or cumulative of the evidence previously of record.  Moreover, the evidence is "material" in that it relates to the claim for service connection for hypertension, and advances a new theory of entitlement.  Thus, when considered in light of the evidence previously of record, such evidence provides a reasonable possibility of substantiating the claim for service connection.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for hypertension are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

As new and material evidence to reopen the claim for service connection for hypertension has been received, to this limited extent, the appeal is granted.  


REMAND

The Board finds that further AOJ action on the claim for service connection for hypertension, on the merits, is warranted.  

As indicated, Veteran underwent a VA examination for his hypertension in November 2008.  In addressing the matter of secondary service connection, the VA examiner opined that hypertension is less likely than not related to his service-connected diabetes since it preceded the diabetes diagnosis by several years.  Although not explicit, this statement appears to address the question of causation, and the examiner did not explicitly address whether the Veteran's hypertension is  aggravated (worsened beyond natural progression) by his service-connected diabetes.  See 38 C.F.R. § 3.310.  The examiner also did not address any other theory of entitlement, to include direct service connection, and there is otherwise no medical evidence or opinion addressing the relationship between hypertension and service, to include herbicide exposure, as recently asserted.  

Under these circumstances, the Board finds that the medical evidence currently of record is inadequate to resolve the claim for service connection, on the merisis  further medical opinion addressing all potentially applicable theories of entitlement-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly stated rationale-is needed to resolve the claim for service connection for hypertension.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, the AOJ should arrange for the Veteran to undergo VA cardiovascular examination by an appropriate physician.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the reopened claim.  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of any correspondence referencing the date and time of the examination-preferably, any notice(s) of the date and time of examination-sent to him by the pertinent VA medical facility.  

Prior to arranging for the Veteran to undergo the requested examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  

With respect to VA treatment records, the claims file currently includes treatment records from the VA Medical Center (VAMC) in Dallas, Texas, dated through June 2013.  Thus, more recent records from this facility exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain from the Dallas VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since June 2013, following the procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.  

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby  REMANDED for the following action:

1.  Obtain from the Dallas VAMC (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since June 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA cardiovascular examination by an appropriate physician.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND and s any new evidence added to the claims file, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  


With respect to current hypertension, the examiner is asked to  render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) had its onset during service; (b) was manifested to a compensable degree within the first post-service year; or (c) is otherwise medically related to service, to include herbicide exposure while serving in Vietnam.  

If the examiner concludes that hypertension is not medically related to service, he or she should also provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hypertension (a) was caused, or, if not (b) is aggravated (worsened beyond the natural progression) by service-connected disability(es), to include diabetes mellitus.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

In addressing the above, the physician must consider and discuss all pertinent in-service and post-service medical and other objective evidence, as well as all lay assertions, to include any assertions as to onset and continuity of hypertension symptoms documented in written statements and in documents referencing the Veteran's complaints and reported medical history..

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of any correspondence referencing the date and time of the examination-preferably, any notice(s) of the date and time of examination-sent to him by the pertinent VA medical facility.  

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the reopened claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim in light of all pertinent evidence and legal authority.  

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


